Citation Nr: 1038553	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-17 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New 
York


THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided by a private hospital on October 11, 2006.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to December 
1963 (unverified in the record).  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2007 decision of the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Canandaigua, New 
York, which denied the Veteran's claim for reimbursement of 
unauthorized medical expenses incurred at a private hospital.

The Veteran was scheduled to appear for a Board hearing in August 
2010.  However, he failed to report for this hearing and provided 
no explanation for his failure to report.  His hearing request, 
therefore, is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2010).


FINDINGS OF FACT

1.  VA is not shown to have authorized Bassett Hospital to 
provide treatment on October 11, 2006.

2.  The treatment received by the Veteran at Bassett Hospital on 
October 11, 2006, was non-emergent in nature.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses 
incurred on October 1, 2006, at the Bassett Hospital have not 
been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 17.52, 17.103, 17.120, 17.1000-1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  However, as the 
instant case does not involve a service connection or 
rating/effective date issue, any deficiency as to Dingess notice 
is moot here.

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

In this case, the Veteran was issued a letter in February 2007 
that explained the type of evidence necessary to substantiate the 
claim.  It appears that an incomplete copy of such correspondence 
is of record, but from the presumption of regularity it may be 
assumed that the communication, in its entirety, reached the 
Veteran.  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).  While 
the Board cannot evaluate the portion of the letter not of 
record, it is concluded that any deficiency in such notice was 
harmless error.  Indeed, from a review of the statement of the 
case, a reasonable person would understand what information was 
required to substantiate the claim.  Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009). In this case, the Veteran has not alleged any 
prejudicial or harmful error in VCAA notice.  In fact, he appears 
to possess actual knowledge as to the evidence required to 
substantiate his claim- for example, his contentions focus on his 
belief that his treatment was emergent in nature, an essential 
element of the claim.  For all of these reasons, no further 
development is required regarding the duty to notify.

Regarding the duty to assist, the claims file contains the report 
of private hospital treatment in question, as well as the 
Veteran's statements in support of the claim.  He has not 
identified any outstanding evidence, nor does the record suggest 
that any such evidence exists.
 
For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran seeks payment or reimbursement for treatment at a 
non-VA medical facility on October 11, 2006.

Initially, the Board notes that the Veteran's claim for service 
rendered was not filed within 90 days per the requirements of 38 
C.F.R. § 17.1004(d) (2009).  Indeed, the claim was received on 
January 25, 2007, which is more than 90 days after the October 
11, 2006, hospitalization.  Thus, an award is precluded on this 
basis.  In any event, even if the claim had been timely filed it 
would still have to be denied, as explained below.

According the April 2007 statement of the case (SOC), the Veteran 
has established service connection for bipolar disorder at 70 
percent and for post phlebitic syndrome at 60 percent.  

The Veteran alleges that he was beaten up by two men at 10.30 
p.m. on October 10, 2006, in a mall parking lot in Cobleskill, 
New York.  He called the police, but they did not show up.  His 
girlfriend took him to her house where he spent the night.  The 
next morning she drove him to a police office where he was told 
to go immediately to the Cobleskill emergency room.  He argues 
that he meets the criteria for reimbursement of medical services 
provided by a private facility in that his treatment on October 
11, 2006, was of an emergent nature.  

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities that has not been 
previously authorized may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted by 
Congress as part of the Veterans Millennium Health Care and 
Benefits Act, Pub. L. No. 106-117, 113 Stat. 1553 (1999).  The 
provisions of the Act became effective as of May 29, 2000.  To be 
eligible for reimbursement under this authority the Veteran has 
to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
Veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. Chapter 
17 within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment; and the Veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the provider;



and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected disability).  
38 C.F.R. § 17.1002.  See also 38 U.S.C.A. § 1725.

The criteria are conjunctive, not disjunctive; thus all criteria 
must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 
(1991) (use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must be 
met).

The provisions of 38 U.S.C.A. §§ 1725 and 1728 were changed via 
legislation which became effective October 10, 2008.  See 
Veterans' Mental Health and Other Care Improvement Act of 2008, 
Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  Specifically, 
the change of interest is that the word "shall" in the first 
sentence, replaced the word "may."  This made the payment or 
reimbursement by VA of treatment non- discretionary, if the 
Veteran satisfied the requirements for such payment.  That is, 
under the version of § 1725 in effect prior to October 10, 2008, 
payment of such medical expenses was not mandatory even if all 
conditions for the payment were met. Under both versions of the 
statute the conditions set out in the remainder of the statute 
must be met in order for VA to make payment or reimbursement.  
While the provisions became effective when the law was signed on 
October 10, 2008, there was no specific effective date or 
applicability date indicated for the provision.  There is a 
general presumption against the retroactive effect of new 
statutes.  Landgraf v. USI Film Products, 511 U.S. 244 (1994).

Under both the former and revised versions of 38 U.S.C.A. § 1725, 
the definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities are 
not feasibly available and an attempt to use them beforehand 
would not be reasonable; (2) when such services are rendered in a 
medical emergency of such nature that a prudent layperson 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health; and (3) until 
such time as the Veteran can be transferred safely to a 
Department facility.  38 U.S.C.A. § 1725(f)(1)(B).

In this case, there is no dispute as to whether a VA facility was 
capable of accepting the Veteran.  Rather, the primary dispute is 
whether the care was for an emergency in the first place.  Thus, 
although the Veteran has not been apprised of the revised version 
of 38 U.S.C.A. § 1725, the Board finds that there is no prejudice 
to the Veteran by this Board decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Veteran reports that he was beaten up on October 10, 2006, 
and that he first sought treatment the following day at a private 
facility.  He stated that he was told to go to the Bassett 
Hospital in Cobleskill, New York.  

The records in this case are minimal.  The billing statement from 
the Bassett Hospital appears to reflect that the Veteran received 
a $4.00 bandage.  Total treatment was $201.84.  No further 
details were provided.  

Significantly, it is not contended that the Veteran obtained any 
authorization from VA prior to his treatment at the Bassett 
Hospital.  Thus, the Board will consider whether the Appellant is 
eligible for payment or reimbursement for services not previously 
authorized.  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).  
The Board finds, however, that the Veteran is not entitled to 
reimbursement under the provisions of 38 C.F.R. § 17.1002 because 
there is no competent evidence in the record that the treatment 
the Veteran received involved a medical emergency.

As noted, the Veteran was treated the day following being 
attacked by two men.  However, he has submitted no documentation 
to substantiate any allegation that there was a bona fide medical 
emergency.  There is no medical showing that his health was in 
serious jeopardy, or that the integrity of any bodily organ or 
part was in jeopardy.  There is no indication in the billing 
statement that services other than minor medical treatment were 
provided to the Veteran.  

Because the Veteran does not meet at least one of the criterion 
under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, reimbursement 
for any amount is prohibited- and again, the claim was not timely 
filed, further precluding an award of the benefit sought in this 
case.

While the Board empathizes with the Veteran, it is bound by the 
law, and its decision is dictated by the relevant statutes and 
regulations.  The Millennium Act was passed by Congress, and 
Congress has required that the claimant receive emergent 
treatment as part of the requirements for reimbursement.  38 
U.S.C.A. § 1725(b)(2)(B).  As the treatment at Bassett Hospital 
on October 11, 2006, was non-emergent, and not for a service-
connected disorder, and further as the claim was not timely 
filed, the claim must be denied.

Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  For 
these reasons, the Board finds that the Veteran's claim is 
without legal merit.


ORDER

Entitlement to payment or reimbursement for medical services 
provided by a private hospital on October 11, 2006, is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


